234 S.W.3d 591 (2007)
COLLEGE OF the OZARKS, Appellant,
v.
Angie DAVIS and Division of Employment Security, Respondents.
No. WD 67924.
Missouri Court of Appeals, Western District.
September 11, 2007.
Virginia Frye and Jennifer Growcock, Springfield, for appellant.
Timothy Davis, Branson, Larry Ruhmann, Jefferson City, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
College of the Ozarks appeals from the decision of the Labor and Industrial Relations Commission. The commission affirmed its appeals tribunal's decision that the college's appeal of a deputy's determination that Angie Davis was entitled to unemployment compensation was untimely. We affirm. Rule 84.16(b).